Citation Nr: 1635940	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  08-36 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disorder, including as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, in support of his claims (at the time there were several), the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.

In April 2013 and again in January 2016, the Board remanded this claim for further development and consideration - including especially a medical nexus opinion concerning the determinative issue of whether the Veteran's back disorder is related or attributable to his military service, such as either caused or being aggravated by his service-connected bilateral foot disability.

Regrettably, though, this claim yet again must be REMANDED to the Agency of Original Jurisdiction (AOJ) for still more development.


REMAND

The Veteran contends that his back disorder is directly attributable to his military service, since due to heavy lifting in service, or alternatively is secondarily related since at the least aggravated by his service-connected bilateral foot disability.

Service treatment records (STRs) reveal that, upon examination at separation from service in May 2005, the Veteran was noted to have lumbago, chronic intermittent low back and neck pain.

In November 2005 the Veteran was afforded a VA medical examination.  He reported that he had started getting back pain gradually in 2004 without any precipitating injury or trauma.  He reported intermittent to almost constant pain across his lower back.  He indicated that, while in service, he was placed on light duty restriction because of his back.  Physical examination revealed tenderness in the mid low back and the right low back paraspinous muscles.  X-ray of the lumbar spine was normal.  The impression was chronic low back pain, at least as likely as not nonspecific.

Other post-service treatment records reveal tenderness in the mid lower spine.  In June 2007 the Veteran was noted to have stress-related musculoskeletal pain.  In July 2007 he was noted to have chronic lower back pain.  He was given physical therapy for his spine in August 2007.  In July 2012 seronegative spondyloarthropathy was diagnosed.

In April 2013 the Board consequently remanded this claim for the Veteran to be provided a VA medical examination contemplating his back pain and the diagnosis of seronegative spondyloarthropathy, as well as to obtain an etiological opinion regarding whether his back disorder is related to his service-connected bilateral foot disability.

Pursuant to the Board's remand order the Veteran had a VA medical examination in May 2013.  The diagnosis was lumbar strain/sprain and degenerative disc disease, mild L4-L5.  He reported that his back pain had begun in 2005.  While in the military he had worked in supply logistics, with a lot of lifting.  But after examination the examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the back condition was more likely caused by remote mechanical stress and current mild overweight status that resulted in slight narrowing at L4-L5 disc space and minimal anterior spurring.  The examiner reported that she was unable to find medical evaluation of the lumbar spine and/or any complaints of lumbar pain and/or injury to the lumbar spine while in service.

The examiner further opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The low back condition was not related in any way to his bilateral foot disability.  There was no medical evidence to link in a causative manner low back disc degenerative changes, mild in nature, to a foot problem.  The examiner reiterated that the back condition was more likely caused by remote mechanical stress and current mild overweight status that resulted in slight narrowing at L4-L5 disc space and minimal anterior spurring.

The examiner first stated that she found no evidence on examination or radiograph of spondyloarthropathy.  However, later she stated that on radiograph the Veteran had mild lumbar spondyloarthropathy of one interspace, L4-L5.

In January 2016 the Board remanded the claim - finding the May 2013 examination inadequate in that it did not provide an opinion with regards to whether the Veteran's back disability was aggravated by his service-connected bilateral foot disability.  The Board explained that two opinions were needed addressing secondary service connection, one addressing causation as well as one addressing aggravation.

Pursuant to that January 2016 remand directive, an addendum to the May 2016 VA examination was obtained in February 2016.  The examiner rendered the opinion that it is less likely than not that this Veteran's current low back condition of mild degenerative disc disease is related in any causative or secondary or aggravated manner to his service-connected bilateral foot disability.  It was noted that there is no medical evidence to link in a causative-to-effect or in an aggravation-to-effect relationship his foot condition (bilateral pes planus and insertional Achilles tendinopathy) to his mild single disk space (L4-L5) degenerative changes.  It was further noted that there is not even a hypothetical explanation to link in a cause-effect or aggravation-effect relationship of his foot condition to his mild single disk space (L4-L5) degenerative changes.  The examiner stated that these two medical conditions are unrelated to each other. 

That supplemental opinion notwithstanding, further consideration of the examination reports reveals that an adequate opinion with regards to whether the Veteran's back disability was directly (rather than secondarily) incurred in service has not been obtained.  As already alluded to, review of his STRs reveals that he was observed to have lumbago during his May 2005 military separation examination.  However, in rendering the opinion that the Veteran's current back disorder was unrelated to his active service, the May 2013 VA examiner stated that she was unable to find any complaints of lumbar pain while in service.  In addition, her May 2013 examination report is inconsistent insofar as the presence and impact of spondyloarthropathy.  As such, the Board regrettably must again remand this claim for still more necessary medical comment.  38 C.F.R. § 3.159 (2015).

The Veteran receives consistent treatment from VA.  The most recent VA treatment records in the claims file are dated in April 2016.  So, on remand, attempts must be made to obtain and associate with the claims file all VA treatment records regarding him that are dated since April 2016.  Id.

Additional VA treatment records regarding the Veteran were added to the claims file subsequent to the most recent Supplemental Statement of the Case (SSOC).  But as the claim is being remanded for additional development, another SSOC will be issued taking this additional evidence into consideration.  38 C.F.R. §§ 19.31, 19.37.

Accordingly, this claim is REMANDED for the following still additional development and consideration:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since April 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from him, and associated with the claims file.

2.  After receiving all additional records, afford the Veteran another VA medical examination with regards to this claim for service connection for a back disorder.  

Advise the examiner that the Veteran is competent to report lay-observable back symptoms, including pain, and that any opinion should contemplate his reports of such symptoms.  

Request that the examiner do the following:

a.  Review the claims file, including this remand and those prior;  

b.  Indicate in writing in the report that the review included all pertinent information; 

c.  Record in detail the Veteran's history of back pain; 

d.  Contemplating the Veteran's reports of back pain since 2004 and in-service documentation of such pain, opine whether the Veteran has a back disability, including if appropriate seronegative spondyloarthropathy, which is at least as likely as not directly related to his active military service (meaning initially manifested during his service, not necessarily caused thereby, or if involving degenerative joint disease (DJD), i.e., arthritis to a compensable degree within the initial year after conclusion of his service to alternatively warrant presuming it was incurred in service);


e.  Conversely, as a result the prior remands of this claim, no additional comment is needed concerning the additional issue of secondary service connection (i.e., secondary causation or aggravation claimed to be owing to the service-connected bilateral foot disability).  The opinions already obtained concerning secondary service connection are sufficient.

f.  It is essential, however, the examiner provide explanatory rationale on the remaining questions of direct and presumptive service connection, preferably with references to evidence in the record; and 

h.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and whether there is additional evidence that should be secured to aid in providing such an opinion. 

3.  Then readjudicate this claim.  If the claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

